Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed March 23, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-19, 21, 22 and 24-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steijer et al. (9,651,749) in view of Yun et al. (US 2020/0319389 A1).
Regarding claims 1 and 24, Steijer et al., henceforth Steijer, discloses a beam-turning assembly and a beam turning method, comprising: a beam steering structure (200 in Figs. 2A-2C) including an alignment structure (203) shaped to receive and align an optical fiber (205) such that an axis of a core of the optical fiber is oriented in a first direction within the alignment structure, the beam steering structure including an end 
Still regarding claims 1 and 24, Steijer teaches the claimed invention except for a reflecting system which separates light into different polarizations.  Yun et al, henceforth Yun, discloses a reflecting system (200 in Fig. 2) formed as a substantially planar multilayer stack of materials including a first reflecting region (202-2), a second reflecting region (202-1), and a spacer region (209) disposed between the first reflecting region and the second reflecting region so that light propagating along the first direction is incident upon the reflecting system, the reflecting system configured to reflect incident light (110 in Fig. 1A) propagating along the first direction into a first reflected beam (b) of a first polarization and a second transmitted beam (a) of a second polarization in paragraph 0030.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a reflecting system as disclosed by Yun in the device of Steijer for the purpose of splitting light into different polarizations without additional polarization elements.  Further, 
Regarding claims 2 and 4, Steijer further discloses the alignment structure to be a groove structure having multiple grooves (203) oriented to extend parallel to each other, each groove configured to receive one optical fiber in Fig. 2B.  The proposed combination of Steijer and Yun teaches the claimed invention except for specifically stating v-grooves.  However, various types of grooves, including v-grooves, are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a v-groove for the purpose of improving the alignment.
Regarding claim 3, Steijer discloses the alignment structure is formed integrally with the beam steering structure in Figs. 2A-2C.  
Regarding claim 10, Steijer discloses the beam steering structure includes a recessed region with the end portion positioned at an end of the recessed region, the alignment structure positioned in the recessed region in Figs. 2A-2C.  
Regarding claims 11 and 25, the proposed combination of Steijer and Yun teaches the claimed invention except for specifically stating the beams directed to grating couplers.  However, grating couplers are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use grating couplers for the purpose of coupling the output signals to an additional optical component such as an optical chip.  Further, it would have been obvious to separate the beam spacing in order to direct the signals to 
Regarding claims 12, 13, 26 and 27, the proposed combination of Steijer and Yun teaches the claimed invention except for specifically stating the alignment direction.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the alignment such that the first direction is substantially parallel or not parallel to a surface of optical incidence of the photonic chip as a matter of obvious design variation depending on the application.
Still regarding claims 14, 15 and 28, Steijer discloses a fill material (see material below reflective surface 204) disposed between the beam turning assembly and a photonic chip (107 in Fig. 1A), the fill material securing the beam turning assembly in a fixed spatial relationship with the photonic chip and having a material optical index value similar to a material optical index value of the beam steering structure.  
Regarding claims 16-19 and 29, Steijer further discloses an optical lensing element (202) in Fig. 2B.  The proposed combination of Steijer and Yun teaches the claimed invention except for specifically stating the lenses between the optical fiber and the end portion of the beam steering structure.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose lenses anywhere along the optical path as a matter of obvious design variation depending on the application.  Further, one having ordinary skill would find it obvious to use a GRIN lens or a graded-index optical fiber since they are commonly used and readily available optical components with lensing capabilities.
.

Claims 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steijer et al. (9,651,749) in view of Yun et al. (US 2020/0319389 A1) further in view of Peterson et al. (7,366,380).
Regarding claims 5-9, the proposed combination of Steijer and Yun teaches the claimed invention except for a fan-out device.  Peterson et al, henceforth Peterson,  in the device of the proposed combination of Steijer and Yun for the purpose of accommodating the spacing at different ends of the optical assembly.  Further, one having ordinary skill would find it obvious to form a plurality of integrated optical devices in parallel for the purpose of increasing the density of the device.  Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the substrate from silica or silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Steijer et al. (9,651,749) in view of Yun et al. (US 2020/0319389 A1) further in view of Mathai et al. (US 2017/0307834 A1).
Regarding claim 23, the proposed combination of Steijer and Yun teaches the claimed invention except for the beam not passing through the beam steering structure.   et al, henceforth Mathai, discloses a beam-turning assembly (50 in Fig. 2), comprising: a beam steering structure including an optical fiber (52) such that an axis of a core of the optical fiber is oriented in a first direction, the beam steering structure including an end portion (64) having an angled optical surface oriented at an angle relative to the first direction; and a reflecting system (60) positioned on the angled optical surface across the first direction so that light propagating along the first direction from the optical fiber is incident upon the reflecting system, the reflecting system configured to reflect incident light propagating in the first direction, wherein the end portion of the beam steering structure is shaped and positioned so that the reflected beam does not pass through the beam steering structure.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the beam steering structure as disclosed by Mathai in the device of the proposed combination of Steijer and Yun for the purpose of forming the reflective structure by depositing materials onto a surface of a bulk structure, which simplifies the manufacturing process thereof.

Response to Arguments
Applicant's arguments, see pages 9-12, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 22, 2021